Order entered March 5, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00748-CV

                          RHONDA FISHER, Appellant

                                         V.

            DALLAS HOUSING AUTHORITY CITY OF DALLAS-
               BARBARA JORDAN APARTMENTS, Appellee

                 On Appeal from the County Court at Law No. 2
                             Dallas County, Texas
                     Trial Court Cause No. CC-20-01419-B

                                     ORDER

        Before the Court is the March 3, 2021 request of Robin Washington, Official

Court Reporter for County Court at Law No. 2, for an extension of time to file the

reporter’s record. We GRANT the request and extend the time to March 15,

2021.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE